 
Exhibit 10.1


 
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT


Amendment dated as of May 22, 2013 (this “Amendment”) to the Employment
Agreement dated March 1, 2010, as previously amended on May 17, 2010, by and
between Arista Power, Inc. (the “Company”) and Molly Hedges (the “Executive”)
(the “Agreement”).
 
WITNESSETH
 
WHEREAS, the Company and the Executive desire to modify the terms and conditions
of the Agreement on the terms set forth herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.  Section 1(a) of the Agreement is replaced in its entirety, with the
following:
 
“(a)           The Company hereby agrees to employ Ms. Hedges as its Chief
Financial Officer, Controller, Principal Financial Officer and Principal
Accounting Officer effective on May 22, 2013.  Ms. Hedges hereby accepts such
employment.  Ms. Hedges will report to the Company’s Chief Executive
Officer.  Ms. Hedges will perform those duties and have such authority and
powers as are customarily associated with her positions and such other duties as
the Chief Executive Officer of the Company may reasonably request from time to
time.”
 
All of the other terms and conditions of the Agreement remain unchanged by this
Amendment.
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and the Executive has signed this Amendment, as of the
date first above written.
 
ARISTA POWER, INC.


By:         /s/ William A. Schmitz                               
Name: William A. Schmitz
Title:   Chief Executive Officer




/s/ Molly Hedges                                                    
Molly Hedges



